Citation Nr: 0321576	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to a temporary total rating based on 
treatment of a service-connected disability and 
convalescence.  


REPRESENTATION
Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to 
September 1971.  

This matter comes to the Board of veterans Appeals (Board) 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Reno Regional Office (RO), which, in pertinent 
part, declined to reopen the veteran's claim of service 
connection for a left ankle disability.  By August 2002 
decision, however, the Board reopened the veteran's claim of 
service connection for a left ankle disability.  

That month, the Board undertook additional development with 
regard to the issue on appeal pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  The foregoing provision 
was recently invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

REMAND


As stated above, in August 2002, the Board initiated further 
evidentiary development in this case, and new evidence has 
since been associated with the claims file.  The Board, 
however, cannot consider this new evidence prior to an RO 
review of same.  See Id.  As such, this matter must be 
remanded to the RO for further action.  

The Board notes that the VA medical examination report and 
opinion dated in June 2003 is unclear.  The examiner, thus, 
must be asked to reformulate his assessment regarding the 
etiology of the veteran's left ankle disability.  
Specifically, the examiner appears to have opined that the 
veteran's left ankle disability was related to service.  He 
concluded, however, that the veteran's left ankle disability 
was unrelated to the two events in service that could have 
potentially caused such disability.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO must ask the VA examiner who 
rendered the June 2003 medical opinion to 
clarify same.  The examiner is asked to 
state (1) whether the veteran's left 
ankle disability is as likely as not 
related to service, and (2) he is asked 
to provide a rationale for his 
conclusion.

3.  Next, the RO must review all new 
evidence associated with the claims file 
and issue a supplemental statement of the 
case with respect to both issues on 
appeal.

4.  Finally, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  If they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



